52 F.3d 321NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Gerald Freeman MCNABB, Plaintiff--Appellant,v.Edward MURRAY, individually and in his official capacity asDirector for the Virginia Department of Corrections;  EdwardW. Morris, individually and in his official capacity asDeputy Director for the Virginia Department of Corrections;Patrick Gurney, individually and in his official capacity asClassification and Record Unit Manager for the VirginiaDepartment of Corrections;  C.H. Allen, individually and inhis official capacity as Regional Ombudsman for the VirginiaDepartment of Corrections;  W.P. Rogers, individually and inhis official capacity as Regional Administrator for theVirginia Department of Corrections;  D.R. Guillory,individually and in his official capacity as Warden for thePowhatan Correctional Center;  W.P. Welch, individually andin his official capacity as Medical Administrator for thePowhatan Correctional Center;  Doctor Barnes, individuallyand in his official capacity as Doctor for the PowhatanCorrectional Center;  Doctor Sarker, individually and in hisofficial capacity as Doctor for the Powhatan CorrectionalCenter;  Nurse Smith, individually and in her officialcapacity as Head Nurse for the Powhatan Correctional Center;Nurse Woods, individually and in her official capacity asNurse for the Powhatan Correctional Center;  Nurse Webb,individually and in his official capacity as Nurse for thePowhatan Correctional Center;  Nurse Frentress, individuallyand in her official capacity as Nurse for the PowhatanCorrectional Center;  Nurse Keith, Individually and in hisofficial capacity as Nurse for the Powhatan CorrectionalCenter;  L. Williams, individually and in his officialcapacity as Nurse for the Powhatan Correctional Center;Nurse Derdivanis, individually and in his official capacityAs Counselor for the Powhatan Correctional Center;  R.Villars, individually and in his official capacity AsCounselor for the Powhatan Correctional Center;  B.Caraballo, individually and in her official capacity asCounselor for the Powhatan Correctional Center, Defendants--Appellees.
No. 95-6018.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1995.Decided:  April 25, 1995.

Gerald Freeman McNabb, Appellant Pro Se.  Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, VA;  John Baldwin Catlett, Jr., Joe Thompson Cravens, Carlyle Randolph Wimbish, III, SANDS, ANDERSON, MARKS & MILLER, Richmond, VA, for Appellees.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McNabb v. Murray, No. CA-93-764-2 (E.D. Va.  Dec. 22, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.